                           United States District Court
                                     for the
                           Southern District of Florida

 Plantation Open MRI LLC (a/a/o         )
 Jorge Hidalgo), Plaintiff,             )
                                        ) Civil Action No. 19-60911-Civ-Scola
 v.                                     ) Civil Action No. 19-60912-Civ-Scola
                                        ) (consolidated cases)
 Infinity Auto Insurance Company,       )
 Defendant.                             )

               Order Granting Defendant’s Motion to Dismiss
       This matter is before the Court on Defendant Infinity Auto Insurance
Company’s Motion to Dismiss the Plaintiff’s complaint. (ECF No. 9.) The Plaintiff
timely filed a response (ECF No. 26) and the Defendant replied (ECF No. 28).
After reviewing the parties’ written submissions, the record, and applicable law,
the Court grants the Defendant’s motion to dismiss (ECF No. 9).
I.    Factual Background
       On August 7, 2018, Infinity Auto Insurance Company, the Defendant in
this case, filed a notice of removal in case number 18-cv-61825-JIC. Plantation
Open MRI LLC v. Infinity Auto Ins. Co., No. 18-cv-61825 (S.D. Fla. Aug. 7, 2018)
(Cohn, J.). On October 22, 2019, Infinity Indemnity Insurance Company, the
Defendant in related case number 19-cv-60912-RNS, filed a notice of removal in
case number 18-cv-62533-JIC. Plantation Open MRI LLC v. Infinity Indemnity Ins.
Co., No. 18-cv-62533 (S.D. Fla. Oct. 22, 2018) (Cohn, J.). Judge Cohn
consolidated the two cases, along with a third related case, because they were
filed against three wholly-owned subsidiaries of Infinity Insurance Company and
involve the same claims and the same operative facts. (See ECF No. 46 in Case
No. 18-cv-61825-JIC.) Judge Cohn dismissed the consolidated actions (“Hidalgo
I”) with prejudice on January 22, 2019. (Id. at ECF No. 72.) The issue before the
Court in Hidalgo I was whether the insurance agreement between the parties
covered 80% or 100% of the plaintiff’s medical expenses. (Id. at 2; see also ECF
No. 1-2 at ¶ 10 in Case No. 18-cv-61825-JIC.)
       On April 8, 2019, Infinity Auto Insurance Company and Infinity Indemnity
Insurance Company again filed notices of removal in two separate lawsuits filed
by the Plaintiff: Plantation Open MRI LLC v. Infinity Indemnity Ins. Co., No. 19-cv-
60911-RNS (S.D. Fla. April 8, 2019) and Plantation Open MRI LLC v. Infinity
Indemnity Ins. Co., No. 19-cv-60912-WJZ (S.D. Fla. April 8, 2019). On May 28,
2019, the Court consolidated the two related actions (“Hidalgo II”) and they are
now pending before this Court. The issue before the Court in Hidalgo II is whether
the Defendant improperly misapplied the insurance policy’s deductible to the
Plaintiff’s claim. (ECF No. 1-1 at 2 n.1.) Both Hidalgo I and Hidalgo II involve the
same parties, the same insurance contract, and a claim for medical expenses
based on breach of contract. The Plaintiff tried to raise the misapplication of the
deductible for the first time in its response to the Defendant’s motion to dismiss
in Hidalgo I, but the Court held that the misapplication of the deductible was not
pleaded in the Plaintiff’s complaint. (ECF No. 3-1 at 6 n.2.) Now, in Hidalgo II,
the Plaintiff is attempting to assert the misapplied deductible issue that it failed
to raise in Hidalgo I. (ECF No. 26 at 2.)
II.   Legal Standard
       A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). Pleadings by pro se plaintiffs are held to
less stringent standards than those drafted by attorneys; all pleadings are
construed to do substantial justice. Wright v. Newsome, 795 F.2d 964, 967 (11th
Cir. 1986). Although a pleading need only contain a short and plain statement
of the claim showing that the pleader is entitled to relief, a plaintiff must
nevertheless articulate “enough facts to state a claim to relief that is plausible
on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A court must
dismiss a plaintiff’s claims if she fails to nudge her “claims across the line from
conceivable to plausible.” Id.
       While the court’s review in considering a 12(b)(6) motion is ordinarily
“limited to the four corners of the complaint,” Wilchombe v. TeeVee Toons, Inc.,
555 F.3d 949, 959 (11th Cir. 2009), a court may nonetheless consider
documents that the complaint incorporates by reference as well as matters that
may be judicially noticed, Tellabs, Inc. V. Makor Issues & Rights, Ltd., 551 U.S.
308, 322 (2007). A court may take judicial notice of “facts that are not subject to
reasonable dispute because they are capable of accurate and ready
determination by resort to sources whose accuracy cannot reasonably be
questioned.” Sherleigh Assocs., LLC v. Windmere-Durable Holdings, Inc., 178
F. Supp. 2d 1255, 1268 (S.D. Fla. 2000) (Lenard, J.). This includes copies of
filings from an earlier lawsuit to show that plaintiff’s lawsuit is barred by res
judicata. See Concordia v. Bendekovic, 693 F.2d 1073, 1076 (11th Cir. 1982).
III.   Analysis
       The Defendant now moves to dismiss the Plaintiff’s complaint based on res
judicata, specifically impermissible claim-splitting. In Hidalgo I the Plaintiff
alleged that “Infinity has expressly limited, and continues to limit,
reimbursement at 80 percent of 200 percent of Medicare Part B Schedule.” (ECF
No 1-2 at ¶ 40 in Case No. 18-cv-61825-JIC.) In Hidalgo II, the Plaintiff alleges
that “the Defendant is in breach by reducing the amount of PIP Benefits being
reimbursed to the Class Plaintiffs, which is effectuated by way of applying the
Fee Schedule Reductions [in Fla. Stat. § 627.739] in advance of applying the
deductible under the Policies.” (ECF No. 1-1 at ¶ 24.) The Defendant argues that
the issue of whether it misapplied the deductible under Florida Statute § 627.739
should have been raised in Hidalgo I as it relates to the same policy between the
same parties. (ECF No. 26 at 8.) Because Plaintiff failed to raise the issue, its
claim is now barred by res judicata.
       In response, the Plaintiff filed a largely unintelligible document with a brief
introduction followed by a direct copy and paste of its motion to remand (ECF
No. 20) filed in the same case. (ECF No. 26.) The response challenges subject
matter jurisdiction, which is irrelevant to the arguments presented by the
Defendant, and then pastes a three-and-a-half-page single-spaced excerpt from
a case with no analysis. (Id. at 5-9.) This is followed by email excerpts that are
also pasted in full into the body of the response. The pasted emails span another
five pages of single-spaced text with no analysis. (Id. at 8-13.) The response then
ends with a certificate of conferral, unnecessary and inappropriate in a response,
which states that the Plaintiff has made “reasonable efforts to confer with
Respondent’s counsel before filing this motion to remand.” (Id. at 15.) The
Plaintiff has made no effort whatsoever to respond to or analyze the Defendant’s
arguments or present any reason why this Court should not dismiss this case
with prejudice. Despite the Plaintiff’s sanctionable response, the Court will
briefly address the merits of Defendant’s motion.
       The Eleventh Circuit has held that the claim-splitting doctrine “ensures
that a plaintiff may not split up his demand and prosecute it by piecemeal, or
present only a portion of the grounds upon which relief is sought, and leave the
rest to be presented in a second suit, if the first fails.” Vanover v. NCO Financial
Services, Inc., 857 F.3d 833, 841 (11th Cir. 2017). To determine whether a
complaint presents an improper issue of claim-splitting, the district court must
analyze “(1) whether the case involves the same parties and their privies, and (2)
whether separate cases arise from the same transaction or series of
transactions.” Id. at 841-42. “Successive causes of action arise from the same
transaction or series of transactions when the two actions are based on the same
nuclease of operative facts.” Id. at 842. Here, Hidalgo I and Hidalgo II involve the
same parties, Plantation Open MRI as assignee of Jorge Hidalgo, and Infinity
Auto Insurance and Infinity Indemnity Insurance. In Hidalgo I, the Plaintiff
claimed that the Defendant breached the insurance policy by reimbursing 80%,
instead of 100% of reasonable medical expenses. In Hidalgo II, the Plaintiff claims
that the Defendant breached the same policy by misapplying the deductible on
the very same bill that was at issue in Hidalgo I. “The factual bases for both
lawsuits are related in time, origin, and motivation, and they form a convenient
trial unit, thereby precluding [the Plaintiff] from splitting [its] claims among the
lawsuits.” Id. at 842-43. The Plaintiff failed to raise the deductible misapplication
issue in Hidalgo I and is now precluded from raising it in this case.
IV.   Conclusion
       Accordingly, the Court grants the Defendant’s motion to dismiss (ECF No.
9) in this case, 19-cv-60911-RNS, and the nearly identical motion to dismiss
filed in the companion case, 19-cv-60912-RNS (ECF No. 10). The Plaintiffs’
complaints are dismissed with prejudice. The Clerk is directed to close Case No.
19-cv-60911-RNS and 19-cv-90612-RNS. All pending motions are denied as
moot.
      Done and ordered at Miami, Florida, on July 3, 2019.



                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
